Citation Nr: 1516688	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988 and from January 1991 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared at a videoconference hearing with the undersigned in January 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the July 2014 Supplemental Statement of the Case (SSOC) identifies VA treatment records from Wilmington from April 2011 through July 2014 as being considered.  However, a review of the virtual claims file indicates that such records have not actually been associated with the virtual claims file.  Instead, the most recent VA treatment records from Wilmington in the virtual claims file are dated July 2012 (with the exception of a single treatment note dated June 2013).  On Remand, the RO must associate all outstanding and updated VA treatment records with the claims file.

Next, the Veteran testified at the January 2015 Board hearing that he received private treatment for his depression, to include treatment the previous summer.  However, the July 2014 SSOC only identifies private treatment from Dr. McLay from August 2006 through October 2011.  These records indicate that the Veteran was provided Lexapro as early as August 2006, with the name "Dr. Caruso" listed next to the medication.  Indeed, the June 2012 VA initial examination for posttraumatic stress disorder shows that the Veteran reported taking Lexapro for his mental health conditions in approximately 2007.  The Veteran stated the medication was not helpful and his primary care physician prescribed a different medication.  The Veteran also reported at the June 2012 VA examination that he received counseling from a social worker for approximately six months.  However, no such counseling records associated with the claims file.  On Remand, the RO must attempt to obtain all outstanding private treatment records related to the Veteran's major depressive disorder, to include updated records from Dr. McLay, Dr. Caruso, and any other psychiatrist/counselor identified by the Veteran.

Finally, the Veteran testified that he felt embarrassed and therefore withheld relevant details about his symptomatology at his June 2012 VA mental health examination.  The Veteran also testified that he had experienced periods where his symptoms were worse, causing him to miss work.  A review of the June 2012 examination shows the Veteran reporting working for the State of New Jersey for the previous fifteen years.  There was no reference at that time to any work missed because of depression.  Yet, the Veteran submitted several state forms, signed by Dr. W.M. as early as 2006, asserting that the Veteran suffered from severe clinical depression that could result in the Veteran only being able to work intermittently or less than a full schedule.  Based on the Veteran's testimony and the submission of evidence regarding the Veteran's employment, the Board finds that a new VA examination is necessary to evaluate the current severity of the Veteran's service-connected major depressive disorder.  The Veteran canceled an examination scheduled in June 2014 due to his work schedule.  The Board reminds him he has a duty to cooperate in developing his claim, including reporting for examination.         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from Wilmington from July 2012 to the present.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his psychiatric disorder, as identified by the Veteran, to include:
* all records from Dr. Caruso and any social worker who provided counseling to the Veteran, 
* records from Dr. McLay from October 2011 to the present.  
After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2014).

3.  After the above development is completed to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his major depressive disorder.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

